EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Alanco Technologies, Inc. (the “Company”) on Form 10-K for the fiscal year ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Robert R. Kauffman, as Chairman and Chief Executive Officer of the Company and John A. Carlson, as Executive Vice President and Chief Financial Officer of the Company, each hereby certifies, to the best of his knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented. /s/ Robert R. Kauffman Robert R. Kauffman Chairman and Chief Executive Officer Alanco Technologies, Inc. Date:February 29, 2012 /s/ John A. Carlson John A. Carlson Executive Vice President and Chief Financial Officer Alanco Technologies, Inc. Date:February 29, 2012 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Alanco Technologies, inc. and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
